Citation Nr: 0310064	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  01-02 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from September 1975 to August 
1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2000 rating decision of the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied service connection for PTSD.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The evidence does not establish that the veteran has PTSD 
attributable to an in-service stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service personnel records show that the veteran did not have 
foreign service.  He was assigned to the Headquarters 
Battalion, 2nd Marine Division.  His primary duty was as a 
field radio operator.  He also served as a communication 
center chief and as a drill instructor.  He was not awarded 
the Combat Action Ribbon, the Purple Heart, or citations for 
valor.  

Service medical records contain no complaints or findings of 
psychiatric disorders.  The veteran was evaluated as 
psychiatrically normal on an examination in August 1978 for 
service separation.  

VA medical records, dated from 1982 to 2002, reflect the 
veteran's treatment for multiple disabilities, including 
psychiatric conditions.  The veteran was hospitalized from 
September 1993 to October 1993 because of an impulse control 
disorder.  He gave a history of problems with poor control of 
anger and impulses, especially when drunk  He related that, 
during military service, while he was in California, he 
witnessed a severe explosion during a military maneuver-
apparently, a few of his friends were killed.  Reportedly, 
the veteran was not seriously injured.  He indicated that, 
since then, he had been experiencing terrible nightmares and 
flashbacks.  The diagnoses on Axis I included alcohol 
dependence, impulse control disorder, and PTSD.  Subsequent 
medical records reflect that the veteran's continued heavy 
alcohol consumption.  He reported hallucinations and 
flashbacks.  The diagnoses included PTSD, depression, alcohol 
dependence and alcohol-related psychosis and seizures.  

Medical records reflect the veteran's treatment in May 1999 
and June 1999 at the University of Wisconsin Hospital and 
Clinics for a condition which is not the subject of this 
appeal.  The veteran's history of PTSD was noted by 
examiners.  

In a statement dated in August 1999, the veteran identified 
one stressor as administering beatings to Marine Corps 
trainees.  He related that he was required to beat trainees 
while he was a drill instructor with D Company, 2nd Training 
Battalion, at Parris Island.  He indicated that he felt 
guilty and dreamed about the beatings.  He identified a 
second stressor as witnessing an incident when men from his 
unit were mistakenly fired upon by Marine Corps artillery.  
He stated that he was operating as the air liaison 
communications man on the ground during a live fire exercise.  
He related that an officer called in the wrong coordinates 
for an artillery strike and that at least five Marines were 
wounded.  He indicated that he was unsure if the incident led 
to a court martial.  

A VA physician, in a report dated in August 1999, stated that 
the veteran's diagnoses on Axis I were alcohol dependence, 
depressive disorder, and PTSD.  The physician provided a 
summary of the veteran's pertinent medical history.  There 
was longstanding alcohol abuse.  The veteran had had multiple 
admissions for detoxification and a history of alcohol 
withdrawal, with at least one grand mal seizure that was 
probably a withdrawal seizure.  Additionally, he also had 
PTSD, marked by social isolation, avoidance of stimuli which 
triggered memories, as well as flashbacks, nightmares, and 
severe startle response.  The veteran attributed the complex 
of PTSD symptoms to an accidental bombing that occurred 
during his military training in California.  Reportedly, 
flashbacks occurred both day and night and completely 
disrupted his train of thought.  He indicated that he 
reexperienced a training mission in which live bombs were 
actually used, but were misaimed and landed short, falling on 
the ranks of the troops with whom he was serving.  

In a statement dated in August 1999, the Naval Criminal 
Investigative Service responded to the RO's inquiry for 
verification of the veteran's claimed in-service stressors.  
That organization advised that there was no record of an 
investigation into the events alleged by the veteran as his 
principal stressor.  

In a statement dated in September 1999, the Marine Corps 
Historical Center responded to the RO's inquiry for 
verification of the veteran's claimed in-service stressors.  
That organization referred to operational records of the 
Headquarters Company, 2nd Battalion, 7th Marines.  A command 
chronology for the period January to June 1976 documented 
significant activities of the unit.  It was reported that 
platoon tactics were emphasized in a certain phase of 
training, with an increasing number of both offensive and 
defensive live fire exercises.  In addition to platoon and 
battalion level tactics tests, the unit underwent several 
helicopterborne operations, and a comprehensive patrol 
segment which included reconnaissance, night raid patrols, 
and a six-day battalion field exercise.

In a statement dated in September 1999, the Marine Corps 
Records Correspondence Section responded to the RO's inquiry 
for verification of the veteran's claimed in-service 
stressors.  That organization advised that a search of unit 
diaries for the Headquarters Company, 2nd Battalion, 7th 
Marines, from April 1976 to July 1976, did not show any 
Marines injured.

A hearing was held in February 2002 before an VA hearing 
officer.  In testimony, the veteran stated that he was 
participating in a live fire exercise during the summer of 
1976, calling in coordinates for air strikes on targets.  He 
related that he had to call an emergency cease fire after an 
officer mistakenly directed artillery fire upon the unit.  He 
reported that he was knocked down by the force of an 
exploding round and that a piece of shrapnel was lodged 
between his helmet and helmet liner.  He stated that he did 
not know the names of any of the Marines who were injured or 
killed by the artillery strike.  

A hearing was held in October 2002 at the RO before the 
undersigned Veterans Law Judge.  In testimony, the veteran 
clarified earlier testimony, noting that he was unsure if 
anyone was injured or killed in the live fire exercise where 
artillery rounds were mistakenly dropped on a Marine unit.  
He related that he was transferred to another duty assignment 
in the Marine Corps after the incident because he protested 
the apparent cover-up of what had happened.  Referring to the 
Veterans Claims Assistance Act, the Veterans Law Judge 
informed the appellant of the elements necessary to prevail 
in a claim of entitlement to service connection for PTSD.  
Further, he pointed out that the absence of documentary 
evidence of the alleged stressor effectively barred the 
veteran from establishing service connection for PTSD in this 
case.  He emphasized the importance of the appellant's 
providing detail which might aid officials in researching 
military records to identify the alleged stressor.  

II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's adjudication of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The VCAA 
and the implementing regulations pertinent to the issue on 
appeal are liberalizing and therefore applicable.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991); Dudnick v. 
Brown, 10 Vet. App. 79, 80 (1997).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no dispute as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the supplemental statement of the case dated in 
July 2002, the RO specifically informed the veteran of what 
information he needed to provide in the event that there were 
outstanding federal or private medical records that VA needed 
to retrieve.  Moreover, in this case, the Veterans Law Judge, 
at the travel board hearing in October 2002, effectively 
explained to the veteran that it was the veteran's 
responsibility to provide further detail which might provide 
service department records repositories with information 
which might help to identify the occurrence of the alleged 
stressor.  Consequently, the duty to notify of necessary 
evidence and of the responsibility for obtaining or 
presenting that evidence has been fulfilled.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been obtained and associated with the claims 
file, too.  His private medical records were obtained as 
well.  There is no indication that other Federal department 
or agency records exist that should be requested.  The 
veteran was also advised what evidence VA had requested, and 
notified in the statement of the case and supplemental 
statements of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case.  Hence, the 
Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Furthermore, service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following provisions 
apply for specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2).

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
C.F.R. § 3.304(f)(3).

The veteran does not claim that his alleged stressor is based 
on a personal assault.  Accordingly, inasmuch as a revision 
to 38 C.F.R. § 3.304(f) was not substantive except as to 
cases involving personal assault, and other changes were made 
merely to improve the organization of the subsection, the 
veteran will not be prejudiced by consideration of the 
revised version of the regulation.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Where, however, VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  

Regarding whether the veteran was engaged in combat, there is 
no dispute that the alleged stressor occurred during a 
training exercise rather than in a combat situation.  
Consequently, since his reported stressor is not combat 
related, his lay testimony, by itself, will not be sufficient 
to establish the alleged stressor.  Accordingly, the Board 
must determine whether service records or other independent 
credible evidence corroborate the alleged stressor.  VA is 
not required to accept the veteran's uncorroborated account 
of a stressor.  

The veteran's principal alleged stressor involves his 
witnessing a mistaken artillery strike on Marines 
participating in a live fire exercise.  He has indicated the 
incident may have produced casualties, although he is 
uncertain whether it actually did.  A search of Marine Corps 
records repositories, though, failed to identify the claimed 
stressor episode.  Moreover, no casualties were identified in 
the veteran's unit during the time frame when the mistaken 
artillery strike is said to have occurred.  

Another alleged stressor, mentioned by the veteran on one 
occasion in his written account of claimed in-service 
stressful experiences, is the reported beating of trainees 
while he was drill instructor.  Significantly, the veteran 
has not identified the claimed beatings of trainees as a 
stressor to any examiner.  Moreover, no clinician has related 
the diagnosis of PTSD to the claimed in-service beatings of 
trainees; rather, clinicians have consistently related the 
veteran's diagnosis of PTSD to the alleged mistaken artillery 
strike.  In any event, there is simply no feasible means by 
which the alleged stressor involving claimed in-service 
beatings of trainees can be verified.

The Board is aware that VA clinicians have rendered a 
diagnosis of PTSD.  However, that diagnosis was based on the 
veteran's unverified history of the principal alleged 
stressor, identified as the mistaken artillery strike.  As 
previously discussed, the alleged stressor could not be 
verified by evidence independent of the veteran's assertions.  
The Board is not required to grant service connection for 
PTSD because a physician accepted as credible the veteran's 
description of his service experiences and diagnosed PTSD.  
See Reonal v. Brown, 5 Vet. App. 458 (1993).  So the 
available evidence does not support a grant of service 
connection for PTSD.

For all the foregoing reasons, the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 




ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

